MEMORANDUM **
Michael A. Feaster appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2241 habeas corpus petition challenging the computation of his custody credits. We have jurisdiction under 28 U.S.C. § 1291. We review the denial of a section 2241 petition de novo, see Tablada v. Thomas, 533 F.3d 800, 805 (9th. Cir. 2008), and we affirm.
*419Feaster contends that the Bureau of Prisons (“BOP”) misinterpreted District of Columbia law when it issued its Program Statements 5880.33 and 5884.02, and has miscalculated his custody credits in a variety of ways. As discussed by the district court, Feaster’s arguments are based on a misunderstanding of the applicable law. Moreover, the record shows that the BOP properly calculated his custody credits. We further reject Feaster’s claim that his sentence calculation violates the Ex Post Facto Clause because he has not shown that he was subjected to increased punishment. See Garner v. Jones, 529 U.S. 244, 249-50, 120 S.Ct. 1362, 146 L.Ed.2d 236 (2000).
Feaster next contends that the district court erred by denying his petition for a writ of mandamus. The district court properly denied the petition because Feaster did not show that his claim is clear or that no other adequate remedy exists. See United States v. Index Newspapers, LLC, 766 F.3d 1072, 1082 (9th Cir.2014).
Finally, contrary to Feaster’s contention, the district judge properly adopted the magistrate judge’s report and recommendation.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.